Title: From John Adams to United States Congress, 5 March 1798
From: Adams, John
To: United States Congress




Gentlemen of the Senate and Gentlemen of the House of Representatives—
United States March 5th 1798:

The first dispaches from our Envoys Extraordinary, since their arrival at Paris, were received at the secretary of states office at a late hour the last evening—They are all in a character, which will require some days to be decyphered, except the last, which is dated the 8th of January 1798—The contents of this Letter, are of so much importance to be immediately made known to Congress, and to the Public, especially to the Mercantile part of our fellow Citizens, that I have thought it my duty to communicate them, to both Houses, without loss of time—
John Adams
